Citation Nr: 1533732	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a skin condition, to include granuloma faciale, to include as due to presumed exposure to herbicides.  


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston Massachusetts.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

In February 2010 the Veteran submitted a claim for service connection for a skin condition, to include granuloma faciale.  In support of his claim the Veteran stated he believes the condition can stem from sun exposure, and/or herbicide exposure.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but "(A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability."  38 C.F.R. § 3.159(c)(4)(i).

The Veteran has provided evidence of a current diagnosis of a skin disability, as well as a scholarly medical journal document indicating that the disability may be associated with sun exposure.  The Veteran is competent to testify to the degree to which he experienced sun exposure while in the service.  Thus, the VA's duty to assist by providing a medical examination has attached in order for the Board to make a decision on the claim.  

The VA examination provided to the Veteran should also address whether the Veteran's current skin disability is related to the Veteran's presumed herbicide exposure.

The most recent VA treatment records in the virtual claims file are dated June 12, 2014.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.   Afford the Veteran a VA medical examination by an appropriate medical provider for the purpose of obtaining an opinion as to the etiology of the Veteran's current skin condition (granuloma faciale) disability.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin condition disability is related to service, to include as a result of presumed exposure to herbicides and or as a result of the Veteran's sun exposure in service.  Note, service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board notes that the Veteran is competent to testify to the degree to which he experienced sun exposure in service, and that testimony should be taken as true.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").  

The examiner should specifically address the February 9, 2008 Granuloma Faciale document provided by the Veteran, which discusses the sun as a possible cause of Granuloma Faciale.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



